Citation Nr: 1732116	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  13-27 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a disability of the right upper extremity.

2.  Entitlement to service connection for a disability of the left upper extremity.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Army from February 1969 to April 1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2016.  A transcript of the hearing has been associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has been diagnosed with cervical radiculopathy and cervical myelopathy status post anterior cervical discectomy and fusion at C3-C4 during the appeal period.  See March 2011 VA treatment record and April 2012 VA examination report.  His exposure to herbicide agents during his service in Vietnam is presumed.  Although the Veteran's diagnosed diseases are not ones for which presumptive service connection is available, service connection on a direct basis still must be explored.  Accordingly, remand for an examination and nexus opinion is necessary on remand.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159 (c)(4).  Updated treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records.

2. With any necessary assistance from the Veteran, obtain any outstanding pertinent private treatment records, to include any updated records from Dr. Sweet.

3. Then schedule the Veteran for a VA examination to determine the nature and etiology of any current disability of the upper extremities.  The claims file should be provided to the examiner for review.  All indicated tests and studies should be accomplished.  

The examiner is asked to address the following:

(a) Identify all disabilities of the upper extremities present since September 2010.  If diagnoses of cervical radiculopathy and cervical myelopathy status post anterior cervical discectomy and fusion at C3-C4 are not warranted, please explain this finding in light of the diagnoses of these conditions of record.  See March 2011 VA treatment record and April 2012 VA examination report.

(b) For each disability so diagnosed, please opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset in service or is otherwise the result of service, to include as a result of conceded herbicide agent exposure therein.  In addressing this question, please do not rely solely on negative service treatment records and/or the fact that "presumptive" service connection is not available for the condition in question.

A robust rationale for all opinions expressed by the examiner should be provided.  If the examiner is unable to provide an opinion as to a question posed, please have the examiner provide a rationale for this conclusion.

4. Then, after taking any additional development deemed necessary, readjudicate the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




